In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00014-CV

DANIEL L. RATLIFF AND CONNIE L.           §    On Appeal from County Court at
RATLIFF, Appellants                            Law No. 1
                                          §
                                               of Tarrant County (2019-006995-1)
V.                                        §
                                               March 5, 2020
                                          §
HOMES BY ASHLEY, INC., Appellee                Opinion by Justice Kerr


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.




                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Elizabeth Kerr_________________
                                        Justice Elizabeth Kerr